10/5/2020             Case 5:20-cv-05799-LHK Document    301
                                                Mail - CAND    Filed
                                                            LHKpo       10/05/20 Page 1 of 3
                                                                  - Outlook




       CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening
       attachments or clicking on links.




       CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening
       attachments or clicking on links.




https://outlook.ofﬁce365.com/mail/lhkpo@cand.uscourts.gov/inbox/id/AAQkAGVjODhkZmYzLTcxZjktNDAyYi1hYTAxLTU1MzNhNmM3YzZiYwAQAIB5sElva…   1/1
Case 5:20-cv-05799-LHK Document 301 Filed 10/05/20 Page 2 of 3
Case 5:20-cv-05799-LHK Document 301 Filed 10/05/20 Page 3 of 3
